Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, it is unclear and indefinite whether the fluid inlet cavity is the same as or different from the valve installation cavity. If different, it is unclear and indefinite how applicant regards these cavities as being distinct.
In regards to claim 13, the term “the longitudinal groove” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (U.S. Publication 2015/0184768).
In regards to claim 1, Zhan discloses an expansion valve operable by a stepper motor, the expansion valve comprising: a housing (2); a hollow shaft (61) arranged in the housing (2); a valve base (1) that supports the hollow shaft (61) and closes the housing (2); a rotor (3) that is drivable by a stator of the stepper motor; a center spool (4) arranged within the hollow shaft (61) and drivable by the rotor (3) so that a rotation of the center spool (4) is transferrable by a threaded connection into an axial movement of the center spool (4) that opens or closes the expansion valve; and a spiral body (62) that includes a thread turn and that is arranged about an enveloping surface of the hollow shaft (61) and that is drivable by the rotor (3), wherein a 
In regards to claim 5, the spiral body (62) includes a first stop element (62b) that extends in an axial direction of the spiral body (62) and a second stop element (62a) that extends in the axial direction of the spiral body (62).
In regards to claim 6, a contact of the first stop element (62b) at the stop body (63) defines the lower end position of the center spool (4), and wherein a contact of the second stop element (62a) at the stop body (63) plus a maximum torsion angle of the spiral body (62) defines the upper end position of the center spool (4). It is the office’s position that the device disclosed by Zhan is capable of rotating pas the upper contact stop point to the maximum torsion angle of the spiral body as the operation and relationship of the stop body and spiral body, at least as it relates to the rotational features of the invention, are the same as applicant. Further, such recitation does not include any unique structure which applicant regards as inventive to achieve such functionality.
In regards to claim 11, a sleeve element (SE) includes a receiving portion that includes an entirety of a plunger shaped end portion (EP) of the center spool (4), a compression spring (CS) and a force transmission element (FTE) respectively and a valve needle (VN). 

    PNG
    media_image1.png
    517
    586
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Nalini et al. (U.S. Publication 2007/0090316), hereinafter “Nalini”
Zhan discloses all of the element as discussed above.
Zhan further discloses that the spiral body is a torsion spring that is configured as a coil spring. However, Zhan does not explicitly disclose that the spiral body is made from steel.
Nalini teaches an expansion valve including a spring made from steel. See para. [0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  have made the spring of Zhan from steel as taught by Nalini as a well-known material for making springs to provide a durable component.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Hoehn (U.S. Patent 5,419,531).
Zhan discloses all of the elements as discussed above.
Zhan does not specifically disclose the material from which the hollow shaft is made.
However, Hoehn teaches a hollow shaft (3) which is made from bronze. See col. 2, lines 44-49.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the hollow shaft of Zhan from bronze to provide a hard, noncorrosive material as taught by Hoehn. 
Allowable Subject Matter
Claims 2-4, 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753